Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 29-52 and 72 are pending. Claims 43-44, 46, 52 and 72 have been withdrawn as drawn to non-elected inventions and species. Claims 29-42, 45 and 47-51 have been examined.
Election/Restriction
Applicant’s election without traverse of Group I, claims 29-51, and the species of claims 42 and 45, in the reply filed on 06/17/2022 is acknowledged.
Priority
This application, Serial No. 16/849,811 (PGPub: US2020/0408751) was filed 04/15/2020. This application is a CONTINUATION of PCT/US2018/055918 filed 10/15/2018, which claims benefit of US Provisional Patent Application 62/572,575 filed 10/15/2017 
Information Disclosure Statements
The Information Disclosure Statements filed 04/15/2020, 09/22/2020, 07/2/2021, 06/17/2022 have been considered by the Examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 29-38, 41-42, 45 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs et al. (US 2015/0151298) in view of Kauvar et al. (US 2008/0038755).
Regarding claims 29 and 41-42, Hobbs et al. teach a method of assessing a level of secretion of an analyte by a biological micro-object, the method comprising:
introducing the biological micro-object into a sequestration pen of a microfluidic device (par. 3), wherein the microfluidic device comprises an enclosure having a flow region (par. 3), wherein the sequestration pen is fluidically connected to the flow region (connection region is part of the sequestration pen and connects to the flow region as illustrated as 452, Fig. 4C; par. 86), and wherein the sequestration pen contains a first fluidic medium (isolation structure that is part of the sequestration pen contains a second fluidic medium, which is interpreted as the claimed first fluidic medium, par. 3);
allowing the biological micro-object to secrete the analyte into the first fluidic medium within the sequestration pen (par. 4, 167 and 169);
introducing a second fluidic medium into the flow region (flow region contains flow of first fluidic medium, which is interpreted as the claimed second fluidic medium, par. 3 and 165), wherein the second fluidic medium comprises a plurality of reporter molecules (assay reporter is loaded into the flow region for an incubating period of time, par. 162-164 and 167-168), and wherein each reporter molecule comprises: a binding component configured to bind the secreted analyte; and a detectable label (labeled capture micro-objects are the reporter molecules and have a binding subject that specifically binds to analyte components secreted by the micro-objects and a labeling substance, par. 177);
allowing a portion of the plurality of reporter molecules to diffuse into the sequestration pen and bind to the analyte secreted therein (medium within the flow region diffuses into the pen, par. 100 illustrated in Fig. 5; fluidic medium, 1910, is illustrated as diffusing into the sequestration pens, 436, 438 and 440, at proximal opening, 452, Fig. 19 and 20; secreted analyte remain within the channel for detection therefore the reporter molecules must diffuse into the sequestration pen, par. 172), thereby producing a plurality of reporter molecule:secreted analyte complexes (complexes formed, Fig. 21, par. 177-178); and
detecting reporter molecules located within an area of interest within the microfluidic device, wherein the area of interest includes at least a portion of the sequestration pen (detection occurs at internal to the proximal opening of the sequestration pen to the flow region, par. 173 and 178; 2002 Figs. 20 and 21).
	While Hobbs et al. fails to specifically teach that the secreted analyte comprises an exogenous tag, wherein the binding component is configured to bind the exogenous tag of the secreted analyte, and further wherein the exogenous tag of the secreted analyte comprises a FLAG epitope, Kauvar teaches throughout the publication methods to employ epitopes of membrane-bound proteins as detection reagents for secreted antibodies or other secreted proteins (paragraph 0014). More specifically, Kauvar teaches if the membrane-bound protein can survive disruption of the cell, the freed membrane-bound protein can be coupled to particulate labels by means of a moiety on said particulate labels complementary to a binding partner on the intracellular portion, for example, a capture antibody to an epitope on the intracellular portion. To ensure that such an epitope exists, an added intracellular portion can be fused genetically to the protein, such that this added portion can be matched to a capture reagent (i.e., a moiety complementary to said binding partner) on the particulate labels. These added intracellular regions can include a fusion tag—for example, histidine tags, FLAG label, or an enzyme with a compatible suicide substrate for covalent attachment to the particulate label (paragraph 0015).
	It would have been prima facie to one having ordinary skill in the art at the time the invention was filed to modify the secreting analyte in the method of Hobbs with the secreting analyte comprising a FLAG epitope fusion tag as taught by Kauvar because Hobbs is generic regarding the type of analytes that can be analyzed and one skilled in the art would have been motivated to choose the appropriate secreting analyte for the desired cell analysis. 
	With respect to claim 27, Hobbs et al. teach the method wherein the sequestration pen has an isolation region and a connection region fluidically connecting the isolation region to the flow region (par. 4), and wherein the isolation region and the connection region are configured such that components of a fluidic medium in the isolation region are exchanged with components of a fluidic medium in the flow region substantially only be diffusion (medium within the flow region diffuses into the pen, par. 100 illustrated in Fig. 5; fluidic medium, 1910, is illustrated as diffusing into the sequestration pens, 436, 438 and 440, at proximal opening, 452, Fig. 19 and 20; secreted analyte remain within the channel for detection therefore the reporter molecules must diffuse into the sequestration pen, par. 172).
	With respect to claim 31, Hobbs et al. teach the method wherein the biological micro-object is a biological cell (paragraph 0051) and wherein the method further comprises expanding the biological cell within the sequestration pen into a clonal population of biological micro-objects (stimulated growth of the micro-objects, par. 169 and 209).
	With respect to claim 32, Hobbs et al. teach the method wherein the detectable labels comprises a fluorescent label (paragraph 0184).
	With respect to claim 33, Hobbs et al. teaches the method wherein the detectable label of the reporter molecules is a fluorescent label (paragraph 0184), and wherein said detecting the reporter molecules comprises detecting fluorescence emission from the fluorescent label of the reporter molecules within the area of interest (paragraphs 0080, 0173 and 0192).
With respect to claims 34-35, Hobbs et al. teaches the method further comprising introducing the second fluidic medium into the flow region by flowing the second fluidic medium through the flow region for a first period of time (flow region contains flow of first fluidic medium, which is interpreted as the claimed second fluidic medium, par. 3 and 165); and exposing, for a second period of time, a portion of the microfluidic device comprising the sequestration pen to electromagnetic radiation comprising a wavelength which is capable of exciting the fluorescent label of the reporter molecules, wherein detecting fluorescence emission within the area of interest is performed after the second period of time (paragraph 0168).
With respect to claims 36-38, Hobbs et al. teaches the method  further comprising: exposing, for a fourth period of time, a portion of the microfluidic device comprising at least a portion of the sequestration pen to electromagnetic radiation but not the flow region, wherein the fourth period of time is sufficient to photobleach the fluorescent label of any reporter molecules present in the portion of the sequestration pen; and detecting fluorescence emission within the photobleached portion of the sequestration pen, wherein: detecting fluorescence emission within the photobleached portion of the sequestration pen is performed after the fourth period of time and wherein said steps of exposing for a fourth period of time and detecting fluorescence emission within the photobleached portion of the sequestration pen are repeated one or more times (paragraphs 0158-0168).
With respect to claim 45, Hobbs et al. teaches the method wherein the binding component of the reporter molecule is an antibody (paragraph 0186).
With respect to claims 47-48, Hobbs et al. in view of Kauvar teach the method wherein the analyte secreted by the biological micro-object comprises a protein (Hobbs, paragraph 0128; Kauvar, paragraph 0014), and more specifically, that the analyte secreted by the biological micro-object is an antibody (Hobbs, paragraph 0169-0170).


Claim(s) 29, 32, 39-42 and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2013/0115606) in view of Kauvar et al. (US 2008/0038755).
With respect to claims 29, 41 and 42, Hansen et al. teach a method of assessing a level of secretion of an analyte by a biological micro-object comprising:
introducing the biological micro-object into a sequestration pen of a microfluidic device (transfected CHO cells loaded into chambers of a microfluidic platform-chambers are the sequestration pens, par. 298), wherein the microfluidic device comprises an enclosure having a flow region, wherein the sequestration pen is fluidically connected to the flow region by a single opening, and wherein the sequestration pen contains a first fluidic medium (chamber, 12, is the sequestration pen and channel 14 is the flow region, though there is an inlet and outlet, the chamber is considered to be connected to the flow region via the single opening at the top of the chamber, Fig. 4; par. 283);
allowing the biological micro-object to secrete the analyte into the first fluidic medium within the sequestration pen (human IgG1 antibodies are secreted during the incubation period as illustrated in Fig. 23c, par. 298);
introducing a second fluidic medium into the flow region for a first period of time, wherein the second fluidic medium comprises a plurality of reporter molecules each comprising a binding component configured to bind the secreted analyte and a detectable label (solution of labeled detection antibody loaded into the chambers, par. 298);
allowing a portion of the reporter molecules to diffuse into the sequestration pen and bind to the analyte secreted therein, thereby producing a plurality of reporter molecule:secreted analyte complexes (par. 298; fluids are diffused into the chambers, par. 84 and 91); and
detecting reporter molecules located within an area of interest within the microfluidic device, wherein the area of interest includes at least a portion of the sequestration pen (par. 298).
While Hansen et al. fails to specifically teach that the secreted analyte comprises an exogenous tag, wherein the binding component is configured to bind the exogenous tag of the secreted analyte, and further wherein the exogenous tag of the secreted analyte comprises a FLAG epitope, Kauvar teaches throughout the publication methods to employ epitopes of membrane-bound proteins as detection reagents for secreted antibodies or other secreted proteins (paragraph 0014). More specifically, Kauvar teaches if the membrane-bound protein can survive disruption of the cell, the freed membrane-bound protein can be coupled to particulate labels by means of a moiety on said particulate labels complementary to a binding partner on the intracellular portion, for example, a capture antibody to an epitope on the intracellular portion. To ensure that such an epitope exists, an added intracellular portion can be fused genetically to the protein, such that this added portion can be matched to a capture reagent (i.e., a moiety complementary to said binding partner) on the particulate labels. These added intracellular regions can include a fusion tag—for example, histidine tags, FLAG label, or an enzyme with a compatible suicide substrate for covalent attachment to the particulate label (paragraph 0015).
	It would have been prima facie to one having ordinary skill in the art at the time the invention was filed to modify the secreting analyte in the method of Hansen with the secreting analyte comprising a FLAG epitope fusion tag as taught by Kauvar because Hansen is generic regarding the type of analytes that can be analyzed and one skilled in the art would have been motivated to choose the appropriate secreting analyte for the desired cell analysis. 
With respect to claim 32, Hansen et al. teaches the method wherein the detectable label comprises a fluorescent label (paragraph 0298).
With respect to claim 39, Hansen et al. teaches introducing a third fluidic medium into the flow region for a second period of time and allowing at least a portion of unbound reporter molecules to diffuse out of the sequestration pen (wash extensively to remove any unbound fluorescent antibody, par. 298; diffusion occurs in the sequestration pen, par. 84 and 91), wherein detecting the reporter molecules located within the area of interest occurs at a time selected such that an amount of unbound reporter molecules that have diffused out of the pen is at least two times greater than the amount of complexes that have diffused out of the sequestration pen (Fig. 23e and f illustrate that no complexes have diffused out of the pen while all unbound receptors have diffused out of the pen and therefore reads on the limitation of the amount of unbound reporter molecules that have diffused out is more than two times greater than the amount of complexes.
With respect to claim 40, Hansen et al. teach quantifying the level of secretion of the analyte for the sequestration pen (quantity of secreted product, par. 29).
With respect to claims 47-48, Hansen et al. teaches the method wherein the analyte secreted by the biological micro-object comprises a protein and further wherein the analyte secreted by the biological micro-object is an antibody (see Figure 23 and paragraphs 0112 and 0260, Human IgG1 Ab).
With respect to claims 49-50, Hansen et al. teach the microfluidic device comprising a plurality of sequestration pens, wherein a biological micro-object is introduced into the at least two sequestration pens of the plurality, and wherein the remainder of the method is carried out with respect to each of the at least two sequestration pens (par. 76) and further comprising comparing a level of secretion for sequestration pens of the at least two sequestration pens of the plurality (par. 76).
With respect to claim 51, Hansen et al. teach selecting the at least two sequestration pens, exporting the biological micro-object from the selected sequestration pen out of the microfluidic device (selected cells are removed from the microfluidic array and recovered out of the microfluidic device in a 96 well plate which indicates exporting the biological micro-object from the selected sequestration pen out of the microfluidic device, par. 79; Fig. 32).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-32, 39-40, 45 and 47-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 14, 17, 21-23 and 25-26 of U.S. Patent No. 11,203,018. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding instant claim 29, Patent 018 recites a method of assessing a level of secretion of an analyte by a biological micro-object, or a population of biological micro-objects generated therefrom, the method comprising:
introducing the biological micro-object into a sequestration pen of a microfluidic device, wherein the microfluidic device comprises an enclosure having a flow region, wherein the sequestration pen is fluidically connected to the flow region by a single opening, and wherein the sequestration pen contains a first fluidic medium;
allowing the biological micro-object, or the population of biological micro-objects generated therefrom, to secrete the analyte into the first fluidic medium within the sequestration pen;
introducing a second fluidic medium into the flow region for a first period of time, wherein the second fluidic medium comprises a plurality of reporter molecules, and wherein each reporter molecule comprises:
a binding component configured to bind the secreted analyte; and
a detectable label;
allowing a portion of the plurality of reporter molecules to diffuse into an isolation region of the sequestration pen and directly bind to the analyte secreted therein, thereby producing a plurality of reporter molecule: secreted analyte (RMSA) complexes;
detecting a signal associated with the RMSA complexes located within an area of interest within the microfluidic device, wherein the area of interest includes at least a portion of the sequestration pen and extends along an axis of diffusion defined by the sequestration pen and the flow region, the signal comprising a spatial distribution of fluorescence associated with diffusion of the plurality of RMSA complexes along the axis of diffusion; and
assessing the level of secretion of the secreted analyte based on the detected signal (see reference claim 1).
Additionally, instant claim 30 is recited in reference claim 2; instant claim 31 is recited in instant claim 3; instant claim 32 is recited in reference claim 21; instant claim 39 is recited in reference claim 7; instant claim 40 is recited in reference claim 14; instant claim 45 is recited in reference claim 17; instant claim 47 is recited in recited in reference claim 22; instant claim 48 is recited in reference claim 23; instant claim 49 is recited in reference claim 25; instant claim 50 is recited in reference claim 25; and instant claim 51 is recited in reference claim 26.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641